NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             DEC 12 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

SANDRA J. HARMON,                                No. 11-56898

              Plaintiff - Appellant,             D.C. No. 2:09-cv-02979-GW-
                                                 VBK
  v.

JOHNSON & JOHNSON, a Delaware                    MEMORANDUM*
corporation; JOHNSON & JOHNSON
SALES AND LOGISTICS COMPANY, a
Delaware corporation; NEUTROGENA
CORPORATION, a Delaware corporation,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                          Submitted December 2, 2013**
                              Pasadena, California

Before: PREGERSON, BERZON, and CHRISTEN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiff-Appellant Sandra Harmon appeals the dismissal of her state law

claims and the grant of summary judgment in favor of Defendants-Appellees. We

have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm. Because the parties are

familiar with the facts, we do not recite them here.

      The dismissal of Harmon’s state law claims was appropriate. Harmon

signed a release and waiver upon her termination in which she agreed to waive all

claims against Defendants in exchange for a larger severance package. The release

did not comply with the Older Workers Benefit Protection Act (“OWBPA”), 29

U.S.C. § 626(f). But, the failure to comply with the OWBPA did not invalidate the

release as to Harmon’s state law claims because the OWBPA applies only to

federal claims under the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. § 621 et seq. See Oubre v. Entergy Operations, Inc., 522 U.S. 422, 427-28

(1998) (stating that the OWBPA applies only to ADEA claims). Because the

OWBPA applies only to federal ADEA claims, noncompliance with the OWBPA

has no effect on Harmon’s state law claims. Thus, the district court properly

dismissed Harmon’s state law claims.

      Likewise, the district court properly granted summary judgment on

Harmon’s federal ADEA claim. Even if Harmon met the minimal prima facie

burden, Defendants provided legitimate, nondiscriminatory reasons for terminating


                                          2
her as part of a reduction in workforce to reduce costs and because her position

could be eliminated with little impact on Defendant Neutrogena’s operations. See

Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1211-12 (9th Cir. 2008).

Harmon, in turn, failed “to raise a genuine issue of fact concerning whether the

facially legitimate reasons proffered by [Defendants] are pretextual.” Id. at 1212.

Because Harmon failed to meet her burden to raise a genuine issue of fact as to

pretext, summary judgment in favor of Defendants was appropriate.

      AFFIRMED.




                                         3